DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed curved surface of the main body of claims 5 and 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 12-20 are objected to because of the following informalities:  

Claims 12-20 appear to be a repeat of claims 2-10, respectively. Claims 12-20 will be construed as being dependent on claim 11 instead of claim 10 for the purposes of examination. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is a repeat of claims 10. Claims 20 will be construed as being dependent on claim 11 instead of claim 10 for the purposes of examination. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (US 2012/0019423) in view of Goo et al. (CN 107046183, hereby referred as Goo).
Regarding claim 1, Schultheiss teaches the following:
an antenna structure comprising: 
a substrate (element 101, figure 7) comprising a first surface (top surface of element 101, figure 7) and a second surface (bottom surface of element 101, figure 7) opposite to the first surface; 
an array antenna (elements 102, figure 7, figures 1-3 show that it’s an array) positioned on the first surface, the array antenna comprising a plurality of antenna units (individual elements 102, figure 7); 
a main body (elements 501 and 503, figure 7) covering the substrate and receiving the array antenna therein (as shown in figure 7); 
a lens array (elements 502, figure 7, figures 1-3 show that there are multiples) comprising a plurality of lens units corresponding to the plurality of antenna units (as shown in figures 1-3 and 7), the lens units being configured to concentrate beams generated by the antenna units (paragraph [0051]).
However Schultheiss does teach that the substrate (element 101, figure 7) is a printed circuit board which are known in the art to have a ground plane. 
Schultheiss does not explicitly teach a grounding plate positioned at the second surface and configured to ground the array antenna; and a high-impedance surface (HIS) layer embedded into the substrate, the HIS layer being configured to suppress surface waves generated by the lens arrays and the substrate to increase a gain of the antenna structure.
Goo suggests the teachings of a grounding plate (element 210, figure 2) positioned at the second surface (bottom surface of element 120 and 130, figure 2) and configured to ground the array antenna (elements 400, figures 1-2); and a high-impedance surface (HIS) layer (element 500, figure 2) embedded into the substrate, the HIS layer being configured to suppress surface waves generated by the lens arrays and the substrate to increase a gain of the antenna structure (paragraphs [0010] and [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna structure of Schultheiss to include a grounding plate positioned at the second surface and configured to ground the array antenna; and a high-impedance surface (HIS) layer embedded into the substrate, the HIS layer being configured to suppress surface waves generated by the lens arrays and the substrate to increase a gain of the antenna structure as suggested by the teachings of Goo in order to prevent any interference between the various antenna units and the wiring region which can increase the efficiency and gain of the antenna structure (paragraphs [0010] and [0013]).

Regarding claim 5, the combination of Schultheiss and Goo as referred in claim 1 teaches the following:
wherein each of the lens units (elements 502, figure 7, figures 1-3 show that there are multiples) is a cavity formed on a curved surface of the main body thereby forming a lens function (paragraph [0051]).

Regarding claim 6, Schultheiss as modified in claim 1 teaches the antenna structure with the exception of the following:
wherein the HIS layer is a periodic square structure, the HIS layer comprises a plurality of spaced square cells, a length of each side of each of the square cells is approximately 0.25 x λI to 0.5 x λI, wherein λI is a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate.
Goo suggests the teachings of wherein the HIS layer (element 500, figure 1) is a periodic square structure (paragraph [0034]-[0035], and [0058]), the HIS layer comprises a plurality of spaced square cells (paragraphs [0034]-[0035], and [0058]).
While Goo does not explicity teach a length of each side of each of the square cells is approximately 0.25 x λI to 0.5 x λI, wherein λI is a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate, Goo does suggest that that the length of each side of each of the square cells is based on a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate (paragraphs [0034]-[0035], [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the HIS layer of Schultheiss as modified to be a periodic square structure, the HIS layer comprises a plurality of spaced square cells, a length of each side of each of the square cells is approximately 0.25 x λI to 0.5 x λI, wherein λI is a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate as suggested by the teachings of Goo in order for the HIS layer to prevent any destructive interference that may occur from the reflected signals from the HIS layer and the signals radiated from the antenna units (paragraphs [0034]-[0035], [0058]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 7, the combination of Schultheiss and Goo as referred in claim 1 teaches the following:
wherein the HIS layer (Goo, element 500, figure 2, as explained in claim 1) comprises a plurality of holes corresponding to the plurality of antenna units (Goo, as shown in figure 2), each of the plurality of holes is concentric with the corresponding antenna unit (Goo, elements 400, figures 1-2).

Regarding claim 11, Schultheiss teaches the following:
a wireless communication device comprising:
an antenna structure comprising: 
a substrate (element 101, figure 7) comprising a first surface (top surface of element 101, figure 7) and a second surface (bottom surface of element 101, figure 7) opposite to the first surface; 
an array antenna (elements 102, figure 7, figures 1-3 show that it’s an array) positioned on the first surface, the array antenna comprising a plurality of antenna units (individual elements 102, figure 7); 
a main body (elements 501 and 503, figure 7) covering the substrate and receiving the array antenna therein (as shown in figure 7); 
a lens array (elements 502, figure 7, figures 1-3 show that there are multiples) comprising a plurality of lens units corresponding to the plurality of antenna units (as shown in figures 1-3 and 7), the lens units being configured to concentrate beams generated by the antenna units (paragraph [0051]).
However Schultheiss does teach that the substrate (element 101, figure 7) is a printed circuit board which are known in the art to have a ground plane. 
Schultheiss does not explicitly teach a grounding plate positioned at the second surface and configured to ground the array antenna; and a high-impedance surface (HIS) layer embedded into the substrate, the HIS layer being configured to suppress surface waves generated by the lens arrays and the substrate to increase a gain of the antenna structure.
Goo suggests the teachings of a grounding plate (element 210, figure 2) positioned at the second surface (bottom surface of element 120 and 130, figure 2) and configured to ground the array antenna (elements 400, figures 1-2); and a high-impedance surface (HIS) layer (element 500, figure 2) embedded into the substrate, the HIS layer being configured to suppress surface waves generated by the lens arrays and the substrate to increase a gain of the antenna structure (paragraphs [0010] and [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna structure of Schultheiss to include a grounding plate positioned at the second surface and configured to ground the array antenna; and a high-impedance surface (HIS) layer embedded into the substrate, the HIS layer being configured to suppress surface waves generated by the lens arrays and the substrate to increase a gain of the antenna structure as suggested by the teachings of Goo in order to prevent any interference between the various antenna units and the wiring region which can increase the efficiency and gain of the antenna structure (paragraphs [0010] and [0013]).

Regarding claim 15, as best understood, the combination of Schultheiss and Goo as referred in claim 11 teaches the following:
wherein each of the lens units (elements 502, figure 7, figures 1-3 show that there are multiples) is a cavity formed on a curved surface of the main body thereby forming a lens function (paragraph [0051]).

Regarding claim 16, as best understood, Schultheiss as modified in claim 11 teaches the antenna structure with the exception of the following:
wherein the HIS layer is a periodic square structure, the HIS layer comprises a plurality of spaced square cells, a length of each side of each of the square cells is approximately 0.25 x λI to 0.5 x λI, wherein λI is a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate.
Goo suggests the teachings of wherein the HIS layer (element 500, figure 1) is a periodic square structure (paragraph [0034]-[0035], and [0058]), the HIS layer comprises a plurality of spaced square cells (paragraphs [0034]-[0035], and [0058]).
While Goo does not explicity teach a length of each side of each of the square cells is approximately 0.25 x λI to 0.5 x λI, wherein λI is a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate, Goo does suggest that that the length of each side of each of the square cells is based on a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate (paragraphs [0034]-[0035], [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the HIS layer of Schultheiss as modified to be a periodic square structure, the HIS layer comprises a plurality of spaced square cells, a length of each side of each of the square cells is approximately 0.25 x λI to 0.5 x λI, wherein λI is a wavelength of electromagnetic waves to be transmitted or have been received by the antenna structure transmitted in the substrate as suggested by the teachings of Goo in order for the HIS layer to prevent any destructive interference that may occur from the reflected signals from the HIS layer and the signals radiated from the antenna units (paragraphs [0034]-[0035], [0058]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 17, as best understood, the combination of Schultheiss and Goo as referred in claim 11 teaches the following:
wherein the HIS layer (Goo, element 500, figure 2, as explained in claim 1) comprises a plurality of holes corresponding to the plurality of antenna units (Goo, as shown in figure 2), each of the plurality of holes is concentric with the corresponding antenna unit (Goo, elements 400, figures 1-2).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (US 2012/0019423) in view of Goo et al. (CN 107046183, hereby referred as Goo), and further in view of Zimmerman et al. (US 2017/0062944, hereby referred as Zimmerman).
Regarding claim 2, the combination of Schultheiss and Goo as referred in claim 1 teaches the antenna structure without explicitly teaching the following:
wherein the main body is made of materials which have a dielectric constant of 3 to 4.
Zimmerman suggests the teachings of wherein the main body is made of materials which have a dielectric constant of 3 to 4 (paragraph [0061]). It is also known in the antenna art that a dielectric constant of a dielectric lens that provides low losses at the operation frequency is desired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the main body of the combination of Schultheiss and Goo to be made of materials which have a dielectric constant of 3 to 4 as suggested by the teachings of Zimmerman and known in the art as changing the dielectric constant to a certain range can be used to provide a lens that provides low losses which can improve the efficiency of the antenna structure. 

Regarding claim 12, as best understood, the combination of Schultheiss and Goo as referred in claim 11 teaches the antenna structure without explicitly teaching the following:
wherein the main body is made of materials which have a dielectric constant of 3 to 4.
Zimmerman suggests the teachings of wherein the main body is made of materials which have a dielectric constant of 3 to 4 (paragraph [0061]). It is also known in the antenna art that a dielectric constant of a dielectric lens that provides low losses at the operation frequency is desired. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the main body of the combination of Schultheiss and Goo to be made of materials which have a dielectric constant of 3 to 4 as suggested by the teachings of Zimmerman and known in the art as changing the dielectric constant to a certain range can be used to provide a lens that provides low losses which can improve the efficiency of the antenna structure. 

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (US 2012/0019423) in view of Goo et al. (CN 107046183, hereby referred as Goo), and further in view of Onaka et al. (US 2020/0251826, hereby referred as Onaka).
Regarding claim 3, the combination of Schultheiss and Goo as referred in claim 1 teaches the antenna structure with the exception of the following:
wherein each of the plurality of antenna units comprises a first feeding portion and a second feeding portion configured to feed current to each a corresponding one of the antenna units thereby activating each of the antenna units to generate electromagnetic waves of a horizontal polarization and a vertical polarization.
Onaka suggests the teachings of wherein each of the plurality of antenna units comprises a first feeding portion and a second feeding portion configured to feed current to each a corresponding one of the antenna units thereby activating each of the antenna units to generate electromagnetic waves of a horizontal polarization and a vertical polarization (paragraphs [0019]-[0020] and [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the plurality of antenna units of the combination of Schultheiss and Goo to comprise a first feeding portion and a second feeding portion configured to feed current to each a corresponding one of the antenna units thereby activating each of the antenna units to generate electromagnetic waves of a horizontal polarization and a vertical polarization as suggested by the teachings of Onaka in order for the antenna units to each radiate multiple polarizations which can eliminate the need for additional antenna units if they were to only provide one polarization each (paragraphs [0019]-[0020] and [0099]).

Regarding claim 4, the combination of Schultheiss and Goo as referred in claim 1 teaches the following:
wherein each of the antenna units has a same size (Schultheiss, elements 102, figures 2, 5, 7), each of the lens units (Schultheiss, elements 502, figure 7) has a substantially circular shape and a same size (Schultheiss, as shown in figures 3, 5, 10-11), each of the lens units is concentric with the corresponding one of the antenna units and covers the corresponding antenna unit (Schultheiss, as shown in figures 2-3 and 7).
The combination of Schultheiss and Goo does not teach wherein each of the antenna units has a substantially circular shape. However it is well known in the antenna art that the shape of a patch antenna can be altered. 
Onaka suggests the teachings of wherein each of the antenna units has a substantially circular shape and a same size (paragraph [0054], figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the antenna units of the combination of Schultheiss and Goo to have a substantially circular shape as suggested by the teachings of Onaka as changing the shape of an antenna unit can be used to alter the resonant characteristics of an antenna unit, such as the resonant frequency.

Regarding claim 13, as best understood, the combination of Schultheiss and Goo as referred in claim 11 teaches the antenna structure with the exception of the following:
wherein each of the plurality of antenna units comprises a first feeding portion and a second feeding portion configured to feed current to each a corresponding one of the antenna units thereby activating each of the antenna units to generate electromagnetic waves of a horizontal polarization and a vertical polarization.
Onaka suggests the teachings of wherein each of the plurality of antenna units comprises a first feeding portion and a second feeding portion configured to feed current to each a corresponding one of the antenna units thereby activating each of the antenna units to generate electromagnetic waves of a horizontal polarization and a vertical polarization (paragraphs [0019]-[0020] and [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the plurality of antenna units of the combination of Schultheiss and Goo to comprise a first feeding portion and a second feeding portion configured to feed current to each a corresponding one of the antenna units thereby activating each of the antenna units to generate electromagnetic waves of a horizontal polarization and a vertical polarization as suggested by the teachings of Onaka in order for the antenna units to each radiate multiple polarizations which can eliminate the need for additional antenna units if they were to only provide one polarization each (paragraphs [0019]-[0020] and [0099]).

Regarding claim 14, as best understood, the combination of Schultheiss and Goo as referred in claim 11 teaches the following:
wherein each of the antenna units has a same size (Schultheiss, elements 102, figures 2, 5, 7), each of the lens units (Schultheiss, elements 502, figure 7) has a substantially circular shape and a same size (Schultheiss, as shown in figures 3, 5, 10-11), each of the lens units is concentric with the corresponding one of the antenna units and covers the corresponding antenna unit (Schultheiss, as shown in figures 2-3 and 7).
The combination of Schultheiss and Goo does not teach wherein each of the antenna units has a substantially circular shape. However it is well known in the antenna art that the shape of a patch antenna can be altered. 
Onaka suggests the teachings of wherein each of the antenna units has a substantially circular shape and a same size (paragraph [0054], figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the antenna units of the combination of Schultheiss and Goo to have a substantially circular shape as suggested by the teachings of Onaka as changing the shape of an antenna unit can be used to alter the resonant characteristics of an antenna unit, such as the resonant frequency.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (US 2012/0019423) in view of Goo et al. (CN 107046183, hereby referred as Goo), and further in view of Besoli et al. (US 2018/0115087, hereby referred as Besoli).
Regarding claim 9, Schultheiss as modified in claim 7 teaches the antenna structure with the exception of the following:
wherein a distance between center points of adjacent antenna units is approximately 0.45 x λ to 0.6 x λ, a diameter of each of the lens units is approximately 0.45 x λ to 0.6 x λ, wherein λ is a wavelength of electromagnetic waves which can be transmitted or received by the antenna structure.
However it is well known in the art that the spacing of antenna elements in an array can be altered to modify the resonant characteristics, such as the gain, of an antenna structure, and that the diameter of a lens is going to adjust the direction the beams are concentrated toward. 
Besoli teaches a distance between center points of adjacent antenna units is approximately 0.45 x λ to 0.6 x λ, wherein λ is a wavelength of electromagnetic waves which can be transmitted or received by the antenna structure (paragraphs [0022] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Schultheiss as modified so that a distance between center points of adjacent antenna units is approximately 0.45 x λ to 0.6 x λ, a diameter of each of the lens units is approximately 0.45 x λ to 0.6 x λ, wherein λ is a wavelength of electromagnetic waves which can be transmitted or received by the antenna structure as suggested by the teachings of Besoli and known in the art the spacing of antenna elements in an array can be altered to modify the resonant characteristics, such as the gain, of an antenna structure, and that the diameter of a lens can be altered to adjust the direction the beams are concentrated toward. 

Regarding claim 19, as best understood, Schultheiss as modified in claim 17 teaches the antenna structure with the exception of the following:
wherein a distance between center points of adjacent antenna units is approximately 0.45 x λ to 0.6 x λ, a diameter of each of the lens units is approximately 0.45 x λ to 0.6 x λ, wherein λ is a wavelength of electromagnetic waves which can be transmitted or received by the antenna structure.
However it is well known in the art that the spacing of antenna elements in an array can be altered to modify the resonant characteristics, such as the gain, of an antenna structure, and that the diameter of a lens is going to adjust the direction the beams are concentrated toward. 
Besoli teaches a distance between center points of adjacent antenna units is approximately 0.45 x λ to 0.6 x λ, wherein λ is a wavelength of electromagnetic waves which can be transmitted or received by the antenna structure (paragraphs [0022] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Schultheiss as modified so that a distance between center points of adjacent antenna units is approximately 0.45 x λ to 0.6 x λ, a diameter of each of the lens units is approximately 0.45 x λ to 0.6 x λ, wherein λ is a wavelength of electromagnetic waves which can be transmitted or received by the antenna structure as suggested by the teachings of Besoli and known in the art the spacing of antenna elements in an array can be altered to modify the resonant characteristics, such as the gain, of an antenna structure, and that the diameter of a lens can be altered to adjust the direction the beams are concentrated toward. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (US 2012/0019423) in view of Goo et al. (CN 107046183, hereby referred as Goo), and further in view of Liu et al. (US 2021/0044011, hereby referred as Liu).
Regarding claim 10, the combination of Schultheiss and Goo as referred in claim 1 teaches the antenna structure with the exception of the following:
further comprising a metal mesh, wherein the metal mesh comprises a plurality of metal strips, each of the metal strips is positioned between adjacent rows of the antenna units or adjacent columns of the antenna units and is coplanar with the antenna units, the metal strips are configured to reduce interference between the antenna units.
Liu suggests the teachings of further comprising a metal mesh (elements 112-113, figure 8 or 122-123, figure 6), wherein the metal mesh comprises a plurality of metal strips (as shown in figures 6 and 6), each of the metal strips is positioned between adjacent rows of the antenna units (elements 111, figure 8 or 121, figure 6) or adjacent columns of the antenna units and is coplanar with the antenna units (as shown in figures 6, 8, and 10), the metal strips are configured to reduce interference between the antenna units (paragraphs [0075], [0086], [0091], [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna structure of the combination of Schultheiss and Goo to comprise a metal mesh, wherein the metal mesh comprises a plurality of metal strips, each of the metal strips is positioned between adjacent rows of the antenna units or adjacent columns of the antenna units and is coplanar with the antenna units, the metal strips are configured to reduce interference between the antenna units as suggested by the teachings of Liu in order to reduce any crosstalk interference between adjacent antenna units (paragraphs [0019]-[0020], [0075], [0086], [0091], [0112]).

Regarding claim 20, as best understood, the combination of Schultheiss and Goo as referred in claim 11 teaches the wireless communication device with the exception of the following:
wherein the antenna structure further comprises a metal mesh, the metal mesh comprises a plurality of metal strips, each of the metal strips is positioned between adjacent rows of the antenna units or adjacent columns of the antenna units and is coplanar with the antenna units, the metal strips are configured to reduce interference between the antenna units.
Liu suggests the teachings of further comprising a metal mesh (elements 112-113, figure 8 or 122-123, figure 6), wherein the metal mesh comprises a plurality of metal strips (as shown in figures 6 and 6), each of the metal strips is positioned between adjacent rows of the antenna units (elements 111, figure 8 or 121, figure 6) or adjacent columns of the antenna units and is coplanar with the antenna units (as shown in figures 6, 8, and 10), the metal strips are configured to reduce interference between the antenna units (paragraphs [0075], [0086], [0091], [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna structure of the combination of Schultheiss and Goo to comprise a metal mesh, wherein the metal mesh comprises a plurality of metal strips, each of the metal strips is positioned between adjacent rows of the antenna units or adjacent columns of the antenna units and is coplanar with the antenna units, the metal strips are configured to reduce interference between the antenna units as suggested by the teachings of Liu in order to reduce any crosstalk interference between adjacent antenna units (paragraphs [0019]-[0020], [0075], [0086], [0091], [0112]).

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        7